Exhibit 10.11

SUPPLEMENTAL RETIREMENT PLAN

OF GENERAL MILLS, INC.

(As Grandfathered Effective January 1, 2005)

(Restated as of June 1, 2018)

Effective as of January 1, 2005, General Mills, Inc. amended and restated the
Supplemental Retirement Plan of General Mills, Inc. for the exclusive benefit of
its eligible employees. This is the plan document from which benefits earned and
vested (within the meaning of Code section 409A and official guidance
thereunder) before January 1, 2005 are paid. Benefits earned, or which become
vested, thereafter are not paid from this Plan. The Plan is again restated as of
June 1, 2018 in a manner intended to preserve its grandfathered status.

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

Participants in this Plan who had experienced a Separation from Service before
January 1, 2018 shall no longer be Participants in this Plan. Effective June 1,
2018, all benefits for such individuals accrued under this Plan shall be
credited and paid under the Supplemental Retirement Plan I of General Mills,
Inc. (Grandfathered) (“Grandfathered Supplemental Plan I”).

As a result of the spin off described above, eligible individuals shall be
entitled to nonqualified grandfathered benefit payments exclusively from either
this Plan or the Grandfathered Supplemental Plan I, but in no case from both. If
for any reason the intent of the previous sentence is frustrated, benefits under
this Plan shall be offset by the value of any person’s benefit payments under
Grandfathered Supplemental Plan I.

ARTICLE I

INTRODUCTION

Section 1.1 Name of Plan. The name of the Plan is the “Supplemental Retirement
Plan of General Mills, Inc.” It is also referred to as the “Plan.”

Section 1.2 Effective Date and Applicability. The effective date of the Plan is
January 1, 1976. This restatement of the Plan, except as may otherwise be
specifically provided herein, shall not apply to Participants who separated from
active service prior to January 1, 2005; such Participants shall be governed
exclusively by the Plan document in existence at the time of their separation.
Also, this Plan does not apply to any person who did not have a non-forfeitable
right to benefits as of December 31, 2004.

Section 1.3 Grandfather Status. It is intended that this Plan not be subject to
Code section 409A. This amended and restated Plan is intended to preserve the
terms of the Plan as they existed on October 3, 2004 without any “material
modifications” within the meaning of Code section 409A and official guidance
thereunder.



--------------------------------------------------------------------------------

Section 1.4 Base Plan Freeze. The Retirement Income Plan of the General Mills
Pension Plan has been frozen as of January 1, 2018. The provisions of this Plan,
and particularly Article III are interpreted consistent with this.

ARTICLE II

DEFINITIONS

Section 2.1 Base Plan shall mean a defined benefit pension plan sponsored by the
Company, which is qualified under the provisions of Code Section 401. With
respect to any Participant in this Plan where, as of June 1, 1991, the sum of
such individual’s age and length of Company service equals or exceeds 65, Base
Plan shall mean the provisions of such plan as were in effect on December 31,
1988, and benefits under this Plan shall be determined as if such provisions had
continued in effect until the date of the Participant’s termination or
retirement from the Company. With respect to any Participant in this Plan where,
as of June 1, 1991, the sum of such individual’s age and Company service is less
than 65, Base Plan shall mean the provisions of such Plan as are in effect on
the date of such Participant’s termination or retirement from the Company.

Section 2.2 Board shall mean the Board of Directors of General Mills, Inc.

Section 2.3 Change in Control occurs:

 

  (a) upon the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) (a “Person”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of voting securities of
the Company where such acquisition causes such Person to own 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with clauses (i), (ii) and (iii) of subsection
(c) below; and provided, further, that if any Person’s beneficial ownership of
the Outstanding Company Voting Securities reaches or exceeds 20% as a result of
a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Company Voting
Securities; or

 

  (b) if individuals who, as of a given date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (c)

upon the approval by the shareholders of the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”) or, if consummation of such
Business Combination is subject, at the



--------------------------------------------------------------------------------

  time of such approval by shareholders, to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation); excluding, however, such a Business Combination
pursuant to which (i) all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Voting Securities, (ii) no
person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock or the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors or the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

  (d) upon approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

Section 2.4 Code shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

Section 2.5 Company shall mean General Mills, Inc. and any of its subsidiaries
or affiliated business entities as shall be authorized to participate in the
Plan by the Board, or its delegate.

Section 2.6 Compensation Committee shall mean the Compensation Committee of the
Board.

Section 2.7 Deferred Cash Award shall mean the cash amount deferred by an
individual under any formal plan of deferred compensation sponsored by the
Company. A Deferred Cash Award shall not include:

 

  (a) any base salary which was deferred during calendar year 1986;

 

  (b) any interest or investment increment applied to the amount of the cash
award which is deferred; or

 

  (c) Any cash amount deferred by any person under any individual contract or
arrangement with the Company or any of its subsidiaries or affiliated business
entities.

Section 2.8 ERISA shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

Section 2.9 409A Plan shall mean the 2005 Supplemental Retirement Plan of
General Mills, Inc. under which benefits either were earned or vested after
December 31, 2004 (within the meaning of Code section 409A and official guidance
thereunder).

Section 2.10 Minor Amendment Committee shall mean the Minor Amendment Committee
appointed by the Compensation Committee, and shall include said Committee’s
delegates.



--------------------------------------------------------------------------------

Section 2.11 “Maximum Benefit” shall mean the maximum annual benefit payable in
dollars permitted to be either accrued or paid to a participant of any Base
Plan, as determined under all applicable provisions of the Code and ERISA,
specifically taking into account the limitations of Code Sections 401(a)(17) and
415, and any applicable regulations thereunder. It is specifically intended that
the Maximum Benefit, as defined herein, shall take into account changes in the
dollar limits under Code sections 401 (a)(17) and 415, and benefits payable from
this Plan and the Base Plan shall be adjusted accordingly. In addition, if a
Base Plan limits the accrued benefits of any Participant by restricting the
application of future changes in such dollar limits with respect to such
Participant, benefits payable under this Plan shall nevertheless be determined
on the full amount that would have been permissible absent such restrictions
under the Base Plan.

Section 2.12 Participant shall mean an individual who is a participant in the
Company’s Executive Incentive Plan or who is eligible to defer compensation
under a formal deferred compensation program maintained by the Company, and who
is:

 

  (a) An active participant in one or more Base Plans on and after January 1,
1976 and whose accrued benefits, determined on the basis of the provisions of
such Base Plans without regard to the Maximum Benefit, would exceed the Maximum
Benefit;

 

  (b) An individual with a Deferred Cash Award, which, if included as
compensation under any Base Plans in which such individual is a participant,
would result in a greater accrued benefit under the provisions of such Base
Plans;

 

  (c) An active participant of the General Mills, Inc. Executive Incentive Plan
who is entitled to a vested Pension under a Base Plan and who is involuntarily
terminated prior to attainment of age 55, if the sum of such individual’s age
and length of company service at the date of termination equals or exceeds 75.
Notwithstanding the previous sentence, no individual shall be a Participant by
virtue of this subsection if his/her age plus length of Company service did not
equal or exceed 75 on or before December 31, 2017.; or

 

  (d) An individual who participates in the Retirement Income Plan of General
Mills, Inc., where the sum of such individual’s age and length of Company
service as of June 1, 1991 equals or exceeds 65, and who would have been
entitled to a greater benefit under the provisions of the RIP at the time of his
or her retirement from the Company had he or she not been considered a “highly
compensated employee” for any period on or after January 1, 1989.

An eligible individual shall remain a Participant under this Plan until all
amounts payable on his or her behalf from this Plan have been paid.

Notwithstanding any other provision of this Section 2.12, no individual who was
not a Participant on or before December 31, 2004, and no individual who did not
have a non-forfeitable benefit under one or more Base Plans on December 31,
2004, shall become a Participant after such date. Participants whose benefits
under the Plan were not non-forfeitable as of December 31, 2004 shall have such
benefits they are entitled to paid from the 409A Plan.

Section 2.13. Defined Terms. Capitalized terms which are not defined herein
shall have the meaning ascribed to them in the relevant Base Plan.



--------------------------------------------------------------------------------

ARTICLE III

BENEFITS

Section 3.1 Effect of Retirement. Upon the Normal, Early, Late or Disability
Retirement of a Participant, as provided under a Base Plan, such Participant
shall be entitled to a benefit equal to the amount determined in accordance with
the provisions of the Base Plan without regard to the limitations of the Maximum
Benefit, including as compensation for purposes of such calculation any Deferred
Cash Award (as if actually paid at the time of the award), reduced by the lesser
of the Participant’s actual accrued benefit under such Base Plan or the Maximum
Benefit.

If the Participant received a partial prepayment as described in Section 3.10,
benefits payable under this Section shall be adjusted as provided in
Section 3.11.

Benefits under this Section are limited as provided in Section 3.14.

Section 3.2 Spouse’s Pension. Upon the death of a Participant whose surviving
spouse is eligible for a Spouse’s Pension under a Base Plan, such surviving
spouse shall be entitled to a benefit under this Plan, determined in accordance
with the provisions of the Base Plan without regard to the limitations of the
Maximum Benefit, and including as compensation for purposes of such calculation
any Deferred Cash Award (as if actually paid at the time of the award), reduced
by the lesser of the actual Spouse’s Pension payable under such Base Plan or the
Maximum Benefit.

If the Participant received a partial prepayment as described in Section 3.10,
benefits payable under this Section shall be adjusted as provided in
Section 3.11.

Benefits under this Section are limited as provided in Section 3.14.

Section 3.3 Effect of Termination Prior to Retirement Eligibility. If a
Participant terminates employment with the Company and is entitled to a Vested
Deferred Pension under a Base Plan, such Participant shall be entitled to a
benefit equal to the amount determined in accordance with the provisions of the
Base Plan without regard to the limitations of the Maximum Benefit, including as
compensation for purposes of such calculation any Deferred Cash Award (as if
actually paid at the time of the award), reduced by the lesser of the
Participant’s actual accrued benefit under such Base Plan or the Maximum
Benefit.

If the Participant received a partial prepayment as described in Section 3.10,
benefits payable under this Section shall be adjusted as provided in
Section 3.11.

Benefits under this Section are limited as provided in Section 3.14.

Section 3.4 Benefits Prior to Separation from Service. Prior to a Participant’s
separation from service due to Retirement, termination or death, benefits shall
accrue under this Plan, based on the Participant’s actual accrued benefit under
a Base Plan or Plans, the Maximum Benefit and Deferred Cash Awards, if any. A
Participant’s benefit under this Plan may increase or decrease, before or after
Retirement or termination, as a result of changes in the formula under any Base
Plan, the Maximum Benefit, or changes in the earnings used to calculate benefits
under a Base Plan formula.

Any benefit accrued under this Plan as a result of a Participant’s Deferred Cash
Award shall be payable only if, and to the extent that on the date of his or her
termination of employment, both of the following conditions are satisfied:

(a) The Participant has a vested accrued benefit under the applicable Base Plan;
and



--------------------------------------------------------------------------------

(b) A Deferred Cash Award was made during a year which is used in the
calculation of Final Average Earnings under this Plan on the date of
termination.

If the Participant received a partial prepayment as described in Section 3.10,
benefits payable under this Section shall be adjusted as provided in
Section 3.11.

Benefits under this Section are limited as provided in Section 3.14.

Section 3.5 Effect of Involuntarv Termination of EIP Participants Prior to
Retirement Eligibility. In the event of the involuntary termination of an active
Participant of the General Mills, Inc. Executive Incentive Plan, where the sum
of such Participant’s age and years of service with the Company equals or
exceeds 75 at the date of termination, and who is entitled to a Vested Deferred
Pension under a Base Plan, the provisions of this Section shall apply. Subject
to the aggregate limits of Section 4.4, such Participant shall be entitled to
receive benefits determined under this Section, in addition to any benefit
provided under Section 3.3. Such additional benefits shall be in the form of a
retirement supplement, calculated as the difference between an Early Retirement
Pension under the provisions of such Base Plan and a Vested Deferred Pension
under such Base Plan. For purposes of clarification, no additional age or
service credit is granted hereunder, and benefits may not commence prior to the
time allowed under Section 3.8.

If the Participant received a partial prepayment as described in Section 3.10,
benefits payable under this Section shall be adjusted as provided in
Section 3.11.

Benefits under this Section are limited as provided in Section 3.14.
Notwithstanding the other provisions hereof, this Section shall not apply to
anyone whose age plus length of Company service did not equal or exceed 75 on or
before December 31, 2017.

Section 3.6 Effect of Termination of the General Mills Pension Plan. In the
event of the termination of the General Mills Pension Plan within five years
after a Change in Control each Participant of said plan whose benefits would
then exceed the Maximum Benefit as a result of the changes required under
Section 11.4 of said plan shall be entitled to receive such excess benefits
under this Plan.

Benefits under this Section are limited as provided in Section 3.14.

Section 3.7 Form of Payment. Any benefit amount payable under the Plan to a
married Participant shall be adjusted and paid in the form of a joint and 100%
to survivor annuity. Any benefit amount payable under the Plan to an unmarried
Participant shall be paid in the form of a single life annuity. Notwithstanding
the above, a married Participant may request to have such benefit amounts
adjusted and paid as a joint and 50% to survivor annuity or as a single life
annuity. Further, any Participant may request, subject to the approval of the
Minor Amendment Committee, that any benefit amount be paid in a single sum
payment in cash, effective as of the first day monthly benefits would otherwise
begin. Any request for an alternate form of benefit may be made at any time
before payment commences under Section 3.8. The Minor Amendment Committee may
approve or reject any such request in its sole discretion.

Any joint and survivor annuity shall be the actuarial equivalent of a single
life annuity based on the following factors, determined using the ages of the
Participant and spouse on the effective date of the payment:

(a) For benefits commencing after January 1, 1989, the formula for the joint and
100% to survivor factor is:

.868 + .005 (65 - X) + .005 (Y - X), where X is equal to the Participant’s

age and Y is equal to the age of the spouse.



--------------------------------------------------------------------------------

The formula for the joint and 50 % to survivor factor is:

.928 + .003 (65 - X) + .003 (Y - X), where X is equal to the Participant’s

age and Y is equal to the age of the spouse.

(b) For benefits commencing on or before January 1, 1989, the formula for the
joint and 100% to survivor factor is:

.815 + .007 (63 - X) + .007 (Y - X), where X is equal to the Participant’s

age and Y is equal to the age of the spouse.

The formula for the joint and 50% to survivor factor is:

.898 + .004 (63 - X) + .004 (Y - X), where X is equal to the Participant’s

age and Y is equal to the age of the spouse.

Unless a Participant has elected otherwise, if the present value of the
Participant’s benefit under this Plan is $10,000 or less at the time such
benefit amount is scheduled to commence, the entire benefit amount shall be
distributed in an immediate lump sum payment. For the purpose of calculating any
lump sum payment, or determining the present value under the immediately
preceding sentence, the interest rate used shall be the immediate annuity
interest rate determined by the Pension Benefit Guaranty Corporation as in
effect on the first day of the year in which a distribution is to be made.

Section 3.8 Time of Payment. Payments shall commence on the first day of the
month coincident with or next following the date upon which a Participant (or
surviving spouse) first becomes eligible to commence receiving benefits under
the Base Plan or Plans, regardless of the time benefits actually commence under
the Base Plan. Notwithstanding any other provisions of the Plan to the contrary,
the Minor Amendment Committee may, in its sole discretion, direct that payments
be made before such payments are otherwise due, if, for any reason (including
but not limited to, a change in the tax or revenue laws of the United States of
America, a published ruling or similar announcement issued by the Internal
Revenue Service, a regulation issued by the Secretary of the Treasury or his
delegate, or a decision by a court of competent jurisdiction involving a
Participant or Beneficiary), it believes that a Participant or Beneficiary has
recognized or will recognize income for federal income tax purposes with respect
to amounts that are or will be payable under the Plan before they are to be
paid. In making this determination, the Minor Amendment Committee shall take
into account the hardship that would be imposed on the Participant or
Beneficiary by the payment of federal income taxes under such circumstances.

Section 3.9 Effect of Increases in the Maximum Benefit. In the event the dollar
amount of the Maximum Benefit increases as a result of federal legislation, the
benefits of any Participant payable under the Plan, whether or not in pay
status, shall be recalculated to take into account the higher Maximum Benefit
payable from the applicable Base Plan. If payments have already commenced under
the provisions of the applicable Base Plan and the Plan, benefit amounts under
both Plans shall be adjusted to reflect the higher Maximum Benefit, by
increasing the amount paid under the Base Plan and decreasing the amount paid
under the Plan, as soon as administratively possible after such a change.
Notwithstanding the above, if a Base Plan is terminated, no adjustments shall be
made to benefits payable under the Plan with respect to changes in the Maximum
Benefit after the date of termination of the Base Plan.

Section 3.10 Partial Prepayment. Notwithstanding any other provisions of this
Plan, partial prepayment of benefits may be made from time to time, pursuant to
amendments to this Section. Prepayments so authorized are described as follows:



--------------------------------------------------------------------------------

  (a)

 

  (1) The first prepayment was authorized to be made in January, 1988 to those
active Participants who, on December 31, 1987, had earned vested accrued
benefits under one or more Base Plans equal to the Maximum Benefit then in
effect, payable at December 31, 1987, or age 55, if later.

 

  (2) The second prepayment was authorized to be made on or after October, 1988
and before December 31, 1988, to those active Participants who had earned vested
accrued benefits under one or more Base Plans, when projected to December 31,
1988, equal to the Maximum Benefit then in effect, payable at December 31, 1988,
or age 55, if later.

 

  (3) The third prepayment was authorized to be made in December, 1989, to those
active Participants who, if the Base Plans had continued in effect through
December 31, 1989 as in effect on December 31, 1988, would have earned vested
accrued benefits under such Base Plans equal to the Maximum Benefit then in
effect, payable at January 1, 1990, or at age 55 if later.

 

  (4) The fourth prepayment was authorized to be made in October, 1990, to those
active Participants who, if the Base Plans had continued in effect through
December 31, 1990, as in effect on December 31, 1988, would have earned vested
accrued benefits under such Base Plans equal to the Maximum Benefit then in
effect, payable at January 1, 1991, or at age 55 if later.

 

  (5) The fifth prepayment was authorized to be made in December, 1991, to those
active Participants who had earned vested accrued benefits under one or more
Base Plans, when projected to December 31, 1991, equal to the Maximum Benefit
then in effect, payable at December 31, 1991, or age 55, if later, but only to
the extent that, when estimated benefits payable at each Participant’s normal
retirement age were projected, the Participant’s additional benefits payable
from this Plan at such normal retirement date were equal to or greater than
zero.

 

  (6) The sixth prepayment was authorized to be made in December, 1992, to those
active Participants who had earned vested accrued benefits under one or more
Base Plans, when projected to December 31, 1992, equal to the Maximum Benefit
then in effect, payable at December 31, 1992, but only to the extent that, when
estimated benefits payable at each Participant’s normal retirement age (or
announced early retirement age, if earlier) were projected, the Participant’s
additional benefits payable from this Plan at such retirement date were equal to
or greater than zero.

 

  (b) For such Participants identified in (a) above who were eligible for a
Normal or Early Retirement under the applicable Base Plan as of the stated
dates, a monthly benefit payable under this Plan was calculated as if
(i) retirement actually occurred on the stated date, and (ii) the benefits
payable under the applicable Base Plans were paid under the normal form of
payment provided in such Base Plans. The resulting benefit payable under the
provisions of this Plan shall be calculated as if payable in the form of an
annuity for the life of such Participant.

 

  (c) For such Participants who are participating in the Company’s Executive
Incentive Plan but are not eligible for a Normal or Early Retirement under the
applicable Base Plans as of the stated date, a monthly benefit payable under
this Plan is calculated under the provisions of Section 3.5 as if (i) such a
Participant’s involuntary termination occurred as of the stated date, and
(ii) the benefit payable under the applicable Base Plan is paid under the normal
form of payment provided in such Base Plans. The resulting benefit payable under
the provisions of this Plan shall be calculated as if payable in the form of an
annuity payable for the life of such Participant.



--------------------------------------------------------------------------------

  (d) The present value of the monthly benefits payable under this Plan as
calculated above shall be based on the immediate annuity interest rates
determined by the Pension Benefit Guaranty Corporation as in effect on the
January 1 of the year of any such authorized prepayment.

 

  (e) In the event the Compensation Committee, or its delegate, believes that
payment of the entire present value of any amounts calculated pursuant to this
Section may result in an overpayment of amounts that would have been payable
under this Plan upon the actual retirement or separation from service of any of
such Participants, without regard to the provisions of this Section, the
Compensation Committee, or its delegate, shall reduce the amount of the single
sum payment as the Compensation Committee, or its delegate, in its sole
discretion, deems appropriate.

Section 3.11 Adjustment for Prepayment. With respect to any Participant who
received a prepayment of benefits under Section 3.10 above, the benefits due
upon Retirement, separation or death under Sections 3.1, 3.2, 3.3, 3.4 or 3.5,
or a subsequent prepayment of benefits due under Section 3.10, shall be adjusted
to reflect the prepayment of benefits in the following manner:

 

  (a) The monthly benefit payable under the applicable section shall be
calculated first without regard to prepayment, under a life only form of
payment.

 

  (b) The offset for each prepayment shall be calculated based on a lump sum
future value of the amount of the prepayment. Such amount will be calculated
using the time period from the stated date as of which the prepayment was
calculated to the date of the Participant’s retirement, separation, subsequent
payment date, or death, and an annual interest rate equal to 66.2% of the
immediate annuity interest rate used to calculate the lump sum value of such
prepayment, on the after-tax value of the prepayment. The after-tax value of the
prepayment shall be based on an effective annual tax rate of 33.8%. This same
rate shall be used to compute a before-tax value for offset purposes. The
resulting lump sum future value is to be converted to a life annuity figure
using the 1983 Group Annuity Mortality table for males.

 

  (c) The result in (b) above shall be subtracted from (a) above after both
figures have been adjusted for the appropriate form of benefit selected by the
Participant (or spouse, in the event of the Participant’s death). The result
shall be the additional benefit remaining, if any, to be paid from this Plan. In
the event of multiple prepayments for such a Participant, the offset for each
prepayment shall be calculated separately and applied to the benefit in
(a) above in the order in which paid. In the event the amount (or amounts in the
event of multiple payments) determined in (b) above is equal to the amount
determined in (a) above, no additional benefits shall be payable under this
Plan. If the amount (or amounts in the event of multiple payments) determined in
(b) above is greater than the amount determined in (a) above, the Company shall
be entitled to recover the amount of any excess prepayments from the Participant
and may withhold and retain sums which would otherwise be payable to the
Participant under any other nonqualified plan of the Company in satisfaction of
the excess prepayment.

Section 3.12 Participants Formerly on Leave to General Mills Restaurants. Inc.
Participants in this Plan (i) who were active participants in the Retirement
Income Plan of General Mills, Inc. (“RIP”) on “leave of absence status” to
General Mills Restaurants, Inc. and (ii) whose leaves were canceled effective as
of May 31, 1991, may be entitled to additional benefits under this Plan as
described below. In addition to any benefits that such a Participant may be
entitled to under the provisions of this Article III, this Plan shall also pay
the difference, if any, between the total benefits the Participant is entitled
to from the Base Plan in which he or she is participating at the time of
termination and this Plan, and the total benefits the Participant would have
been entitled to from the RIP and this Plan, had the Participant continued to
participate in the RIP until the date of the Participant’s termination of
employment or Retirement.



--------------------------------------------------------------------------------

Benefits under this Section are limited as provided in Section 3.14.

Section 3.13 Presidents of General Mills Restaurants. Inc. Participants in this
Plan who were employed as Presidents of a General Mills Restaurants, Inc.
division as of May 31, 1994, were not eligible for any benefit accrual under the
terms of the Base Plan in which they participated for the period from January 1,
1989 through May 31, 1994. Benefits shall accrue under the terms of this Plan
equal to the entire benefit which would have accrued to such individuals under
the applicable Base Plan for this period. The form and timing of such payments
shall be subject to all provisions of this Plan.

Section 3.14 Preservation of Grandfathered Benefit. Notwithstanding any other
provision of the Plan to the contrary, benefits payable under this restatement
of the Plan shall be limited to a Participant’s “Grandfathered Benefit”. Each
Participant’s Grandfathered Benefit shall equal the present value of the benefit
to which the Participant would have been entitled if he or she voluntarily
terminated services, without cause, with General Mills on December 31, 2004 and
received a payment of said benefits on the earliest possible date allowed under
the Plan, in the form of a single life annuity. For purposes of calculating the
Grandfathered Benefit the actual benefit commencement date will be taken into
account, but without regard to the actual form of payment elected, any further
services rendered after December 31, 2004, or any other event affecting the
amount or entitlement to benefits.

For purposes of this Section 3.14, the present value of benefits is calculated
using the interest rate and mortality table applicable under Code section 417(e)
as of December 31, 2004 (i.e., 4.74% interest and the 94 GAR mortality table
referenced in Revenue Ruling 2001-62).

ARTICLE IV

PLAN ADMINISTRATION

Section 4.1 Administration. The Plan shall be administered by the Company’s Vice
President, Compensation & Benefits, who has the authority to delegate said
responsibilities hereunder (“Administrator”). The Company’s Vice President,
Compensation & Benefits, and authorized delegates, shall have the discretionary
authority to interpret and construe the terms of the Plan; determine the
eligibility to participate in the Plan, the nature and amount of benefits, the
rights of Participants in the Plan; and decide any disputes that may arise under
the Plan. Any such interpretation and/or determination shall be final and
binding on all parties.

Section 4.2 Delegated Duties. The Company’s Vice President, Compensation &
Benefits, shall have the authority to delegate the duties and responsibilities
of administering the Plan, maintaining records, issuing such rules and
regulations as it deems appropriate, and making the payments hereunder to such
employees or agents of the Company as he/she deems proper. All authority vested
in the Company’s Vice President, Compensation & Benefits shall also be vested in
said delegates.

Section 4.3 Amendment and Termination. The Minor Amendment Committee may amend,
modify or terminate the Plan at any time, provided, however, that no such
amendment, modification or termination shall adversely affect any accrued
benefit under the Plan to which a Participant, or the Participant’s Beneficiary,
is entitled under Article III prior to the date of such amendment or
termination, and in which such Participant, or the Participant’s Beneficiary,
would have been vested if such benefit had been provided under the applicable
Base Plan, unless the Participant, or the Participant’s Beneficiary, becomes
entitled to an amount equal to the cash value of such benefit under another
plan, program or practice adopted by the Company. Notwithstanding the above, no
amendment, modification, or termination which would affect benefits accrued
under this Plan prior to such amendment, modification or termination may occur
after a Change in Control without the written consent of a majority of the
Participants determined as of the day before such Change in Control. Moreover,
it is intended that no amendment to the Plan shall result in a “material
modification” to Grandfathered Amounts.



--------------------------------------------------------------------------------

Section 4.4 Payments. General Mills, Inc. will pay all benefits arising under
this Plan and all costs, charges and expenses relating thereto. The benefits
payable under this Plan to each Participant shall not be greater than what would
have been paid in the aggregate under the Base Plan (i) in the absence of
federal limitations on benefit amounts, (ii) if amounts deferred had been paid
to the Participant when earned, and (iii) with respect to Section 3.5, the
Participant had actually been eligible for Early Retirement under the Base Plan.

Section 4.5 Claims for Benefits.

(a) Filing a Claim. A Participant or his/her authorized representative may file
a claim for benefits under the Plan. Any claim must be in writing and submitted
to the Administrator at such address as may be specified from time to time. The
Administrator may delegate his/her responsibilities and discretionary authority
to make initial claim determinations under the Plan. Claimants will be notified
in writing of approved claims. A claim is considered approved only if its
approval is communicated in writing to a claimant.

(b) Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Administrator. If special circumstances (such as a hearing)
require a longer period, the claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.

(c) Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Administrator or his/her delegate and will clearly set forth:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

(d) Review of Denial. Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Minor Amendment Committee for a full and fair review of the
denied claim by filing a written notice of appeal with the Minor Amendment
Committee within 60 days of the receipt by the claimant of written notice of the
denial of the claim. A claimant or the claimant’s authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.



--------------------------------------------------------------------------------

(e) Decision Upon Review. The Minor Amendment Committee will provide a prompt
written decision on review. If the claim is denied on review, the decision shall
set forth:

(i) the specific reason or reasons for the adverse determination;

(ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

(iv) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than 60 days after the Minor Amendment
Committee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Minor Amendment Committee determines
that special circumstances (such as a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.

(f) Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in this Section
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his/her
remedies under this Section. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the claimant presented during the claims procedure.

(g) Limitations Period. Any suit or legal action initiated by a claimant under
the Plan must be brought by the claimant no later than twelve (12) months
following a final decision on the claim for benefits by the Minor Amendment
Committee (or twelve (12) months following the date the claim is abandoned, if
earlier). The twelve-month limitation on suits for benefits will apply in any
forum where a claimant initiates such suit or legal action.

Section 4.6 Non-Assignability of Benefits. Neither any benefit payable hereunder
nor the right to receive any future benefit payable under the Plan may be
anticipated, alienated, sold, transferred, assigned, pledged, encumbered, or
subjected to any charge or legal process, and if any attempt is made to do so,
or a person eligible for any benefits becomes bankrupt, the interest under the
Plan of the person affected may be terminated by the Compensation Committee
which, in its sole discretion, may cause the same to be held or applied for the
benefit of one or more of the dependents of such person or make any other
disposition of such benefits that it deems appropriate.

Section 4.7 Applicable Law. All questions pertaining to the construction,
validity and effect of the Plan shall be determined in accordance with the laws
of the United States and the laws of the State applicable to the Base Plan
covering the Participant.

Section 4.8 Supplemental Benefits Trust. General Mills, Inc. has established a
Supplemental Benefits Trust with Wells Fargo Bank Minneapolis, N.A. as Trustee
to hold assets of General Mills, Inc. under certain circumstances as a reserve
for the discharge of the company’s obligations under the Plan and certain other
plans of deferred compensation. In the event of a Change in Control as defined
in Section 2.3 hereof, General Mills, Inc. shall be obligated to immediately
contribute such amounts to the Trust as may be necessary



--------------------------------------------------------------------------------

to fully fund all benefits payable under the Plan. Any Participant of the Plan
shall have the right to demand and secure specific performance of this
provision. General Mills, Inc. may fund the Trust in the event of the occurrence
of a Potential Change in Control as determined by the Finance Committee of the
Board. All assets held in the Trust remain subject only to the claims of the
general creditors of General Mills, Inc. whose claims against the company are
not satisfied because of the Company’s bankruptcy or insolvency (as those terms
are defined in the Trust Agreement). No Participant has any preferred claim on,
or beneficial ownership interest in, any assets of the Trust before the assets
are paid to the Participant and all rights created under the Trust, as under the
Plan, are unsecured contractual claims of the Participant against General Mills,
Inc.